[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re LMD Integrated Logistic Servs., Inc., Slip Opinion No. 2018-Ohio-3859.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2018-OHIO-3859
   IN RE LMD INTEGRATED LOGISTIC SERVICES, INC., NOTICE OF APPARENT
      VIOLATION AND INTENT TO ASSESS FORFEITURE; PUBLIC UTILITIES
 COMMISSION OF OHIO, APPELLANT; LMD INTEGRATED LOGISTIC SERVICES,
                                     INC., APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as In re LMD Integrated Logistic Servs., Inc., Slip Opinion No.
                                    2018-Ohio-3859.]
Public utilities—Motor carrier’s appeal from civil-forfeiture order of Public
        Utilities Commission—Denial of commission’s motion to dismiss for lack of
        jurisdiction affirmed even though motor carrier did not file notice of appeal
        with commission but, rather, filed notice of appeal in Tenth District Court
        of Appeals and served commissioner.
   (No. 2016-1442—Submitted April 10, 2018—Decided September 26, 2018.)
APPEAL from the Franklin County Court of Appeals, Tenth Appellate District, No.
                                      2015-AP-545.
                                    _______________
                             SUPREME COURT OF OHIO




       O’DONNELL, J.
       {¶ 1} The Public Utilities Commission of Ohio appeals from a decision of
the Tenth District Court of Appeals denying its motion to dismiss LMD Integrated
Logistic Services, Inc.’s appeal from a civil forfeiture order. The commission
argues that LMD’s appeal should be dismissed because LMD did not file its notice
of appeal with the commission but, rather, filed its appeal with the Tenth District
and served one of the members of the commission. This appeal concerns the proper
procedure to follow in invoking the jurisdiction of the appellate court from a R.C.
4923.99 PUCO civil forfeiture order.
       {¶ 2} A party appealing an order of the PUCO pursuant to R.C. 4923.99 is
not required to file a notice of appeal with the commission to invoke the jurisdiction
of the appellate court. LMD initiated its appeal by filing its notice of appeal with
the Tenth District Court of Appeals and served a copy of that notice on a member
of the commission in accordance with R.C. 4923.99(D). The appellate court ruled
its jurisdiction had been properly invoked, and we affirm that judgment.
                                       History
       {¶ 3} Pursuant to R.C. Chapters 4921 and 4923 and Ohio Adm. Code
4901:2-5-02(A), the commission regulates, among other things, the transportation
of persons and property by motor vehicle in Ohio.           In connection with that
regulation, the commission has adopted certain federal safety standards governing
motor carriers engaged in interstate commerce, see R.C. 4923.04(A)(1); Ohio
Adm.Code 4901:2-5-03, and R.C. 4923.99 authorizes the commission to assess a
civil forfeiture against any person who violates these motor carrier regulations.
                          Facts and Posture of the Case
       {¶ 4} On January 8, 2014, motor carrier enforcement inspectors for the Ohio
State Highway Patrol inspected a commercial vehicle operated by LMD and cited
LMD for transporting a hazardous chemical without the required poison inhalation
hazard warning on its shipping papers in violation of 49 C.F.R. 172.823(a) and




                                          2
                                 January Term, 2018




177.817(a). See Ohio Adm.Code 4901:2-5-02 and 4901:2-5-03(A) (adopting 49
C.F.R. 171 through 180 and charging the commission with their enforcement).
          {¶ 5} LMD challenged the violation. After an administrative hearing, the
commission found sufficient evidence to support the violation, issued a $1,680 civil
forfeiture against LMD, and denied LMD’s request for rehearing.
          {¶ 6} On June 2, 2015, LMD filed a notice of appeal with the clerk of the
Tenth District Court of Appeals and served a copy of the notice of appeal on a
member of the commission.
          {¶ 7} The commission moved to dismiss the appeal for lack of jurisdiction
because LMD did not file its notice of appeal with the commission’s docketing
division, which it claims is required by R.C. 4903.13, 4923.99(C) and (D), and the
regulations implementing the statutes.
          {¶ 8} In a 2-1 memorandum decision, the appellate court denied the motion
and concluded that R.C. 4923.99 does not require that the notice of appeal be filed
with the commission, but only served on either the chairperson of the commission
or another commissioner or by leaving a copy at the commission’s Columbus
office.    The appellate court determined that LMD had properly invoked its
jurisdiction because LMD had timely filed the notice of appeal with the court of
appeals and served its notice of appeal on a member of the commission.
          {¶ 9} The dissenting jurist asserted that R.C. 4923.99(C) and (D), read
together with App.R. 3(A), R.C. 2505.04, and other “pertinent commission
regulations,” required LMD to file its notice of appeal with the commission’s
docketing division in order to invoke appellate jurisdiction. 10th Dist. Franklin No.
15AP-545, ¶ 5, 8-11 (Sept. 15, 2015) (Sadler, J. dissenting).
          {¶ 10} In a separate, subsequent opinion, the court of appeals unanimously
reversed the commission’s finding that LMD had violated a hazardous material
regulation, but that matter has not been appealed and is not before us.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 11} The PUCO appealed and presented one proposition of law for our
review: “To perfect an appeal of an order of the Public Utilities Commission of
Ohio under R.C. 4923.99, an appellant must file a notice of appeal with the
Commission.” See 149 Ohio St. 3d 1405, 2017-Ohio-2822, 74 N.E.3d 464.
                               Claims of the PUCO
       {¶ 12} The PUCO advances three bases to reverse the decision of the
appellate court. It first contends that the plain language of R.C. 4923.99(D) and the
regulations implementing the statute provide that to perfect an R.C. Chapter 4123
appeal from a commission order, the appealing party must file the notice of appeal
with the commission’s docketing division and serve a copy of the notice “upon the
chairperson of the commission or, in the event of the chairperson’s absence, upon
any public utilities commissioner, or by leaving a copy at the office of the
commission at Columbus.” R.C. 4923.99(D). It next urges that the reference in
R.C. 4923.99(C) to R.C. Chapter 4903 requires the filing of a notice of appeal with
the commission because R.C. 4903.13 provides that “[t]he proceeding to obtain
* * * reversal, vacation, or modification shall be by notice of appeal, filed with the
public utilities commission.” Finally, it asserts that references to the Rules of
Appellate Procedure and R.C. Chapter 2505 in the last sentence of R.C. 4923.99(C)
require the appealing party to file a notice of appeal with the commission, because
App.R. 3(A) provides that “[a]n appeal as of right shall be taken by filing a notice
of appeal with the clerk of the trial court” and the commission asserts that it
“effectively act[s] as the trial court” in administrative appeals pursuant to R.C.
2505.03(B).
                               LMD’s Contentions
       {¶ 13} Contrariwise, LMD maintains that it is not necessary for a party
appealing a PUCO order issued pursuant to R.C. 4923.99 to file a notice of appeal
with the commission. It contends that it perfected its appeal when it timely filed its
notice of appeal with the Tenth District Court of Appeals and served a copy of the




                                          4
                                 January Term, 2018




notice of appeal on a member of the commission. Alternatively, LMD suggests
that even if R.C. 4923.99 required the notice of appeal to be filed with the
commission, this court should still conclude that it perfected its appeal because
caselaw allows that a “filing” for purposes of R.C. 2505.04 can be made through
service by the clerk on the administrative agency. It also urges that if we construe
R.C. 4923.99(D) as imposing a requirement to file with the commission’s docketing
division, we should hold that LMD perfected its appeal to the Tenth District based
on its substantial compliance with the other requirements of the statute.
                                  Law and Analysis
        {¶ 14} R.C. 4923.99(C) vests the Tenth District Court of Appeals with
“exclusive, original jurisdiction to review, modify, or vacate an order of the
commission issued to secure compliance with any provision of Chapters 4921 and
4923 of the Revised Code.”
        {¶ 15} And R.C. 4923.99(D) sets forth the specific statutory procedure to
contest a compliance order, a violation, or the amount of a forfeiture, including the
violation and civil forfeiture order at issue in this case:


        Any person to whom any such order is issued who wishes to contest
        a compliance order, the fact of the violation, or the amount of the
        forfeiture shall file a notice of appeal, setting forth the order
        appealed from and the errors complained of * * * . The notice of
        appeal shall be served, unless waived, upon the chairperson of the
        commission or, in the event of the chairperson’s absence, upon any
        public utilities commissioner, or by leaving a copy at the office of
        the commission at Columbus.


(Emphasis added.)




                                           5
                             SUPREME COURT OF OHIO




       {¶ 16} The foregoing statute does not specify where the notice of appeal is
to be filed; it does, however, expressly specify that the notice of appeal be served
on the commission chairperson or another commissioner or by leaving a copy at
the commission’s Columbus office. If the legislature had intended to require that
the notice of appeal be filed with the commission, it could have specified that in the
legislation. We also know that the General Assembly understands how to express
its intent in this regard because in R.C. 4903.13, which governs the procedure for
perfecting appeals from a final order of the PUCO to this court, it provided: “The
proceeding to obtain * * * reversal, vacation, or modification [of a final order made
by the commission] shall be by notice of appeal, filed with the public utilities
commission * * *.” (Emphasis added.)
       {¶ 17} The General Assembly did not use such language in R.C.
4923.99(D) and thereby expressed a different intent.          Further, this court is
“ ‘unwilling to find or enforce jurisdictional barriers not clearly statutorily or
constitutionally mandated, which tend to deprive a supplicant of a fair review of his
complaint on the merits.’ ” (Emphasis deleted.) Groveport Madison Local Schools
Bd. of Edn. v. Franklin Cty. Bd. of Revision, 137 Ohio St. 3d 266, 2013-Ohio-4627,
998 N.E.2d 1132, ¶ 14, quoting Nucorp, Inc. v. Montgomery Cty. Bd. of Revision,
64 Ohio St. 2d 20, 22, 412 N.E.2d 947 (1980).
       {¶ 18} We have long held that the purpose of a notice of appeal is to inform
the opposing party when an appeal is taken. Welsh Dev. Co., Inc. v. Warren Cty.
Regional Planning Comm., 128 Ohio St. 3d 471, 2011-Ohio-1604, 946 N.E.2d 215,
¶ 29, citing Maritime Mfrs., Inc. v. Hi-Skipper Marina, 70 Ohio St. 2d 257, 259, 436
N.E.2d 1034 (1982); Couk v. Ocean Acc. & Guar. Corp., 138 Ohio St. 110, 116,
33 N.E.2d 9 (1941); see also Wells v. Chrysler Corp., 15 Ohio St. 3d 21, 24, 472
N.E.2d 331 (1984) (holding that the purpose of a notice of appeal is to set forth the
names of the parties and to advise those parties that an appeal of a particular claim
is forthcoming).




                                          6
                                January Term, 2018




       {¶ 19} Here, LMD filed its notice of appeal with the clerk of the Tenth
District Court of Appeals and served a copy of the notice on a member of the
commission as required by R.C. 4923.99(D).
       {¶ 20} The contentions advanced by the PUCO are unpersuasive.                Its
suggestion that regulations implementing the statute require an appealing party to
file a notice of appeal with its “docketing division” is not well taken because
nowhere in the statute is any reference to its docketing division; rather, the only
reference speaks to serving a copy of the notice of appeal on the commission
chairperson or another commissioner or by leaving a copy at the commission’s
Columbus office. Thus, we reject that position.
       {¶ 21} Next, it contends that a reference contained in R.C. 4923.99(C) to
R.C. Chapter 4903 requires that the notice of appeal be filed with the commission.
This contention is likewise not well taken because R.C. 4903.13 refers to an appeal
from the PUCO to the Supreme Court of Ohio, not to an appeal from the
commission to the court of appeals. This is because R.C. 4923.99(C) provides that
the court of appeals has exclusive, original jurisdiction over all appeals pursuant to
R.C. Chapters 4921 and 4923. And the PUCO further misreads the directive
contained in R.C. 4903.13 providing that a “proceeding to obtain * * * reversal,
vacation, or modification shall be by notice of appeal, filed with the public utilities
commission” because that directive pertains only to appeals taken to the Supreme
Court of Ohio, not to those taken to the court of appeals. Accordingly, we reject
this argument.
       {¶ 22} The commission finally asserts that the references in R.C.
4923.99(C) to R.C. Chapters 4903 and 2505 and the Rules of Appellate Procedure
require that the notice of appeal be filed with the PUCO. That allegation, however,
is misguided.
       {¶ 23} The specific statutory directive contained in R.C. 4923.99(D) is
controlling and directs that a copy of a notice of appeal be served on the chairperson




                                          7
                             SUPREME COURT OF OHIO




of the commission or another commissioner or by leaving it at the commission’s
Columbus office. The commission’s view that a party must both file with the
commission and serve the commission is duplicative and unnecessarily reiterative.
       {¶ 24} By following such a procedure, an appellant would both file its
appeal with the commission and serve the commission, but never notify the tribunal
to which the appeal is taken. Such a procedure would duplicate notice to the
commission but never alert the hearing tribunal of the appeal, and hence the
appellate tribunal would never be aware of the commission’s filing and
theoretically never docket or schedule the case for hearing, thereby defying
practical workability. We therefore reject this argument.
       {¶ 25} The PUCO’s further argument that R.C. 4923.99 somehow
incorporates by reference the procedural requirements of R.C. Chapters 4903 and
2505 is contrary to the plain language of R.C. 4923.99(D) because that statute
specifically directs the manner of service of a notice of appeal and neither refers to
R.C. Chapter 2505 nor requires that a notice of appeal be filed with the commission
or its docketing division.
       {¶ 26} Nor is the commission’s claim that it acts as the trial court in an
administrative proceeding well taken because the legislature has explicitly directed
that a notice of appeal be served on the chairperson of the commission or another
commissioner or by leaving it at the commission’s Columbus office. Notably, the
General Assembly has never directed that a notice of appeal be filed with any of
these parties. Accordingly, we reject these arguments.
                             Prospective Application
       {¶ 27} This court has discretion to apply a decision only prospectively after
considering “(1) whether the decision establishes a new principle of law that was
not foreshadowed in prior decisions, (2) whether retroactive application of the
decision promotes or retards the purpose behind the rule defined in the decision,
and (3) whether retroactive application of the decision causes an inequitable result.”




                                          8
                                January Term, 2018




DiCenzo v. A-Best Prods. Co., Inc., 120 Ohio St. 3d 149, 2008-Ohio-5327, 897
N.E.2d 132, paragraph two of the syllabus (adopting and applying Chevron Oil Co.
v. Huson, 404 U.S. 97, 92 S. Ct. 349, 30 L. Ed. 2d 296 (1971)).
       {¶ 28} Here, we are considering a matter of first impression—the proper
procedure for filing an appeal from a R.C. 4923.99 PUCO civil forfeiture order.
That fact favors prospective-only application of our decision.
       {¶ 29} Next, application of our decision prospectively will establish a
procedural guide for perfecting R.C. 4923.99 appeals to the benefit of lawyers,
litigants, members of the commission, and jurists.
       {¶ 30} And finally, prospective-only application will avoid the inequitable
result of prejudice to a party with a pending appeal who had filed a notice of appeal
with the commission.
       {¶ 31} Accordingly, we apply today’s decision prospectively.
                                    Conclusion
       {¶ 32} To perfect a R.C. 4923.99 appeal from a civil forfeiture order of the
Public Utilities Commission of Ohio, a notice of appeal should be filed with the
Tenth District Court of Appeals and in accordance with the statute, served on the
chairperson of the commission or another commissioner or by leaving it at the
commission’s Columbus office.
       {¶ 33} In this case, LMD filed its appeal with the Tenth District Court of
Appeals and served a commissioner in accordance with the requirement of R.C.
4923.99(D). Therefore, we affirm the judgment of the appellate court.
                                                                 Judgment affirmed.
       FRENCH, and FISCHER, JJ., concur.
       DEWINE, J., concurs in judgment only, with an opinion joined by
O’CONNOR, C.J., and DEGENARO, J.
       KENNEDY, J., dissents, with an opinion.
                               _________________




                                         9
                             SUPREME COURT OF OHIO




       DEWINE, J., concurring in judgment only.
       {¶ 34} I would hold that because LMD Integrated Logistic Services, Inc.,
satisfied the jurisdictional requirements for appeal set forth in R.C. 4923.99(D), the
court of appeals correctly denied the Public Utilities Commission’s motion to
dismiss.
       {¶ 35} The Tenth District Court of Appeals has exclusive jurisdiction over
appeals of forfeiture proceedings under R.C. 4923.99. R.C. 4923.99(C). “When a
statute confers a right to appeal, the appeal can be perfected only in the mode the
statute prescribes.” Pryor v. Dir., Dept. of Job & Family Servs., 148 Ohio St. 3d 1,
2016-Ohio-2907, 68 N.E.3d 729, ¶ 12; accord Zier v. Bur. of Unemp. Comp., 151
Ohio St. 123, 84 N.E.2d 746 (1949), paragraph one of the syllabus. We have “been
unwilling to find or enforce jurisdictional barriers not clearly statutorily or
constitutionally mandated, which tend to deprive a supplicant of a fair review of his
complaint on the merits.” Nucorp, Inc. v. Montgomery Cty. Bd. of Revision, 64
Ohio St. 2d 20, 22, 412 N.E.2d 947 (1980).
       {¶ 36} The requirements for an appeal of an R.C. 4923.99 forfeiture order
are contained in two sentences:


       Any person to whom any such order is issued who wishes to contest
       a compliance order, the fact of the violation, or the amount of the
       forfeiture shall file a notice of appeal, setting forth the order
       appealed from and the errors complained of, within sixty days after
       the entry of the order upon the journal of the commission. The
       notice of appeal shall be served, unless waived, upon the chairperson
       of the commission or, in the event of the chairperson’s absence,
       upon any public utilities commissioner, or by leaving a copy at the
       office of the commission at Columbus.




                                         10
                                January Term, 2018




R.C. 4923.99(D).
        {¶ 37} Here, there is no dispute that LMD timely filed a notice of appeal
and served the notice on the commission. The statute required no more to invoke
the court of appeals’ jurisdiction.
        O’CONNOR, C.J., and DEGENARO, J., concur in the foregoing opinion.
                                _________________
        KENNEDY, J., dissenting.
        {¶ 38} This case presents the question whether an administrative appeal
under R.C. 4923.99 from the imposition of a civil forfeiture for a violation of the
motor-carrier regulations must be filed with the Public Utilities Commission of
Ohio—the practice for administrative appeals from other types of orders of the
commission—or whether an R.C. 4923.99 appeal may be perfected by filing the
notice of appeal with the Tenth District Court of Appeals. Because no statute, court
rule, or regulation promulgated by the commission supports the conclusion that an
R.C. 4923.99 appeal must be perfected by filing the notice of appeal with the court
of appeals, I dissent.
        {¶ 39} To answer the question presented, we begin in a familiar place:
statutory construction. Our duty in construing a statute is to determine and give
effect to the intent of the General Assembly as expressed in the language it enacted.
Griffith v. Aultman Hosp., 146 Ohio St. 3d 196, 2016-Ohio-1138, 54 N.E.3d 1196,
¶ 18; Fisher v. Hasenjager, 116 Ohio St. 3d 53, 2007-Ohio-5589, 876 N.E.2d 546,
¶ 20. R.C. 1.42 guides our analysis, providing that “[w]ords and phrases shall be
read in context and construed according to the rules of grammar and common
usage.” Further, as we explained in Symmes Twp. Bd. of Trustees v. Smyth, “[w]hen
the language of a statute is plain and unambiguous and conveys a clear and definite
meaning, there is no need for this court to apply the rules of statutory
interpretation.” 87 Ohio St. 3d 549, 553, 721 N.E.2d 1057 (2000). Rather, “[a]n




                                         11
                            SUPREME COURT OF OHIO




unambiguous statute is to be applied, not interpreted.” Sears v. Weimer, 143 Ohio
St. 312, 55 N.E.2d 413 (1944), paragraph five of the syllabus.
       {¶ 40} R.C. 4923.99(A)(1) directs the commission to issue orders that
assess a civil forfeiture for violations of the motor-carrier regulations.       R.C.
4923.99(C) and (D) permit appeals from these orders:


               (C) The proceedings of the commission specified in division
       (A) of this section are subject to and governed by Chapter 4903. of
       the Revised Code, except as otherwise specifically provided in this
       section. The court of appeals of Franklin county has exclusive,
       original jurisdiction to review, modify, or vacate an order of the
       commission issued to secure compliance with any provision of
       Chapter 4921. or 4923. of the Revised Code. The court of appeals
       shall hear and determine those appeals in the same manner, and
       under the same standards, as the supreme court hears and determines
       appeals under Chapter 4903. of the Revised Code. The judgment of
       the court of appeals is final and conclusive unless reversed, vacated,
       or modified on appeal. Such appeals may be taken either by the
       commission or the person to whom the compliance order or
       forfeiture assessment was issued and shall proceed as in the case of
       appeals in civil actions as provided in the rules of appellate
       procedure and Chapter 2505. of the Revised Code.
               (D) Section 4903.11 of the Revised Code does not apply to
       an appeal of an order issued to secure compliance with Chapter
       4921. or 4923. of the Revised Code or an order issued under division
       (A)(1) of this section assessing a forfeiture. Any person to whom
       any such order is issued who wishes to contest a compliance order,
       the fact of the violation, or the amount of the forfeiture shall file a




                                         12
                                January Term, 2018




        notice of appeal, setting forth the order appealed from and the errors
        complained of, within sixty days after the entry of the order upon
        the journal of the commission. The notice of appeal shall be served,
        unless waived, upon the chairperson of the commission or, in the
        event of the chairperson’s absence, upon any public utilities
        commissioner, or by leaving a copy at the office of the commission
        at Columbus.     An order issued by the commission to secure
        compliance with Chapter 4921. or 4923. of the Revised Code or an
        order issued under division (A)(1) of this section assessing a
        forfeiture shall be reversed, vacated, or modified on appeal if, upon
        consideration of the record, the court is of the opinion that the order
        was unlawful or unreasonable.


(Emphasis added.)
        {¶ 41} The lead opinion recognizes that R.C. 4923.99 “does not specify
where the notice of appeal is to be filed” to perfect an appeal from the commission’s
assessment of a forfeiture. (Emphasis sic.) Lead opinion at ¶ 16. It reasons that
because the statute does not specifically say that the notice of appeal must be filed
with the commission, it must be filed with the Tenth District Court of Appeals. But
that conclusion does not necessarily follow from its premise. In fact, the same logic
equally supports the commission’s contention that because the statute does not
expressly say that the notice of appeal must be filed with the Tenth District Court
of Appeals, it must be filed with the commission. Rather than looking to the statute
to determine the General Assembly’s intent, the lead opinion arbitrarily chooses
that the notice of appeal “should” be filed with the Tenth District Court of Appeals,
id. at ¶ 32.
        {¶ 42} Contrary to the conclusion of the lead opinion, by incorporating
other provisions of the Revised Code governing appeals from the commission, R.C.




                                          13
                             SUPREME COURT OF OHIO




4923.99(C) requires an appellant to file the notice of appeal with the commission
in order to perfect an appeal to the Tenth District Court of Appeals.
       {¶ 43} R.C. 4923.99(C) states that “[t]he proceedings of the commission
specified in division (A) of this section are subject to and governed by Chapter
4903. of the Revised Code, except as otherwise specifically provided in this
section.” R.C. Chapter 4903, in turn, addresses the practice and procedure before
the commission and includes R.C. 4903.13, which provides the manner for
appealing the commission’s orders to this court. R.C. 4903.13 states:


               A final order made by the public utilities commission shall
       be reversed, vacated, or modified by the supreme court on appeal,
       if, upon consideration of the record, such court is of the opinion that
       such order was unlawful or unreasonable.
               The proceeding to obtain such reversal, vacation, or
       modification shall be by notice of appeal, filed with the public
       utilities commission by any party to the proceeding before it, against
       the commission, setting forth the order appealed from and the errors
       complained of. The notice of appeal shall be served, unless waived,
       upon the chairman of the commission, or, in the event of his absence,
       upon any public utilities commissioner, or by leaving a copy at the
       office of the commission at Columbus.


(Emphasis added.)
       {¶ 44} R.C. 4923.99(C) incorporates R.C. 4903.13 “except as otherwise
specifically provided in this section,” and I agree that R.C. 4923.99 does not specify
where the notice of appeal is to be filed.        Because R.C. 4923.99 does not
“specifically provide[ ]” where a notice of appeal must be filed, R.C. 4903.13 fills
the gap to require filing with the commission. R.C. 4923.99(C) cements this




                                         14
                                January Term, 2018




conclusion by providing that “[t]he court of appeals shall hear and determine those
appeals in the same manner, and under the same standards, as the supreme court
hears and determines appeals under Chapter 4903. of the Revised Code.” The
manner specified for perfecting the appeal is by a notice of appeal filed with the
commission.
       {¶ 45} Our rules of statutory construction require that statutes be read in
context and understood as an interrelated body of law. Riffle v. Physicians &
Surgeons Ambulance Serv., Inc., 135 Ohio St. 3d 357, 2013-Ohio-989, 986 N.E.2d
983, ¶ 21. Importantly, appeals from other types of orders of the Public Utilities
Commission are filed with the commission; R.C. 4903.13 states that an appeal to
this court from a commission order “shall be by notice of appeal, filed with the
public utilities commission.” Similarly, the practice applicable to administrative
appeals in general is that “[a]n appeal is perfected when a written notice of appeal
is filed * * * in the case of an administrative-related appeal, with the administrative
officer, agency, board, department, tribunal, commission, or other instrumentality
involved.” R.C. 2505.04. The fact that the General Assembly has provided for so
many appeals to be filed directly with administrative bodies undermines the lead
opinion’s claim that “[s]uch a procedure would * * * never alert the hearing tribunal
of the appeal, and hence the appellate tribunal would never be aware of the
commission’s filing and theoretically never docket or schedule the case for hearing,
thereby defying practical workability,” lead opinion at ¶ 24. The practice has long
been working.
       {¶ 46} And when it has intended for administrative appeals to be filed with
a court of appeals, the General Assembly has expressly enacted that requirement.
For example, R.C. 5717.04 requires that “appeals [from the Board of Tax Appeals]
shall be taken * * * by the filing by appellant of a notice of appeal with the court to
which the appeal is taken and the board.” For appeals from adjudications of state
agencies, R.C. 119.12(D) provides that “[a]ny party desiring to appeal shall file a




                                          15
                                SUPREME COURT OF OHIO




notice of appeal with the agency * * *. The notice of appeal shall also be filed by
the appellant with the court [of common pleas].” Still other statutes require the
appellant to file a notice of appeal with the agency and file a copy with the court.
E.g., R.C. 1509.37 (appeals from orders of the Oil and Gas Commission); R.C.
3745.06 (appeals from orders of the Environmental Review Appeals Commission).
Although the General Assembly has required various methods of perfecting
different types of administrative appeals, it has chosen each method expressly.
       {¶ 47} No statute, court rule, or administrative regulation provides for the
commencement of an administrative appeal from a civil forfeiture imposed for
violating motor-carrier regulations by filing a notice of appeal with the Tenth
District Court of Appeals.       A thorough review of the statutes providing the
procedure for perfecting administrative appeals reveals that the General Assembly
does not enact filing rules by silence, but rather, it specifically states where the
notice of appeal is to be filed. It did so here by incorporating other provisions of
the Revised Code governing appeals from the commission.
       {¶ 48} I am sympathetic to the lead opinion’s concern that filing rules
should not “ ‘ “deprive a supplicant of a fair review of his complaint on the
merits,” ’ ” lead opinion at ¶ 17, quoting Groveport Madison Local Schools Bd. of
Edn. v. Franklin Cty. Bd. of Revision, 137 Ohio St. 3d 266, 2013-Ohio-4627, 998
N.E.2d 1132, ¶ 14, quoting Nucorp, Inc. v. Montgomery Cty. Bd. of Revision, 64
Ohio St. 2d 20, 22, 412 N.E.2d 947 (1980). But that concern, however valid, does
not justify making arbitrary determinations or disregarding the statutory language
that the legislature enacted.
       {¶ 49} Our role is to apply statutes as written, and when the General
Assembly in one statute directs us to another statutory provision, we are obliged to
read them both in context and as an interrelated body of law. Accordingly, I would
reverse the judgment of the court of appeals and remand the matter to that court to
dismiss the appeal for lack of jurisdiction.




                                          16
                              January Term, 2018




                             _________________
       Michael DeWine, Attorney General, William L. Wright and John H. Jones,
Assistant Attorneys General, Eric E. Murphy, State Solicitor, Michael J.
Hendershot, Chief Deputy Solicitor, and Hannah C. Wilson, Deputy Solicitor, for
appellant.
       AldenLaw, John L. Alden, and Daniel J. Bennett, for appellee.
                             _________________




                                      17